Title: To James Madison from Andrew Ellicott, 12 April 1811
From: Ellicott, Andrew
To: Madison, James


Dear sir,
Lancaster April 12th. 1811.
The zenith Sector which I used on the southern boundary of the United States, is principally owned by this commonwealth: the claim of the U. S. amounts to about 25 guineas. On my return home in the year 1800, I had it deposited in one of the public stores, but do not recollect which. Being lately appointed to determine the boundary between the States of Georgia, and N. Carolina, on which the instrument before mentioned will be wanted, I must request the loan of it, so far as the U. S. are interested. I presume an order from you, or one of the departments will be necessary to enable me to obtain it from the person who has it in possession. As the instrument will probably want some repairing, the sooner I receive your answer the better.
My compliments to Mrs. Madison, and believe me to be with great esteem, Your sincere friend, and hbl. servt.
Andw. Ellicott.
